 1   The Law Offices of Paul Delano Wolf
     Paul Delano Wolf, SBN 78624
 2   The Law Office of Adam Pennella
     Adam Pennella, SBN 246260
 3   717 Washington Street
     Oakland, CA 94607
     P. (510) 451-4600
 4   F. (510) 451-3002
 5   Counsel for Defendant
     SANDRA HAAR
 6

 7                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 8
                                           FRESNO DIVISION
 9
     UNITED STATES OF AMERICA,                         Case No. CR 18-155 LJO
10
                    Plaintiff,
11          v.
                                                       STIPULATION AND ORDER TO
                                                       CONTINUE SENTENCING HEARING
12   SANDRA HAAR,

13                  Defendant.

14

15          The above-captioned matter is currently set for a sentencing hearing on October 7, 2019.
16   Based on the information below, the parties respectfully request that the Court continue that
17   hearing to November 4, 2019 and set the briefing schedule described below.
18        There have been previous joint stipulations seeking continuance of sentencing in this case.
19   Only the last one was initiated by the defense.
20        Beginning July 24, 2019, the life partner of the lead defense counsel Paul Wolf has
21   received a series of concerning medical reports indicating the possibility of previously unknown
22   medical conditions. Through the time since, she and Mr. Wolf have been preoccupied with
23   consulting about, preparing for, and undergoing many appointments and tests including an
24

25
                                                                                                     1
26
 1   echocardiogram, CT scan of her chest, a PET scan, and a four hour surgery on September 11,

 2   2019. During that surgery it was confirmed that she has lung cancer and a lobe of her right lung

 3   was removed.

 4         Soon after the surgery, a leak in her lung was diagnosed. As a result, she was sent home

 5   with a tube in her chest. She is still there (after a week) and it is unclear when it will be

 6   removed. Mr. Wolf is the only person who lives with her. At home, he is her primary caregiver.

 7   He is also her primary companion for the many past and future consultations with, and treatment

 8   by, her medical providers. She cannot drive or lift. There are upcoming hospital visits,

 9   treatments, examinations, and consultations.

10         Finally, pathology reports regarding the lymph nodes taken during the surgery (which

11   were expected “within a week”), have not yet been disclosed. The length of the continuance

12   requested is informed by reasonable hope that the tube will be removed very soon and the cancer

13   will be determined to be Stage 1 and chemotherapy will not be required. (A CT scan of the

14   entire lung and PET scan were both clear).

15         Ms. Bickley (government counsel) does not want this current sentencing date continued;

16   but stipulates to it based on the above circumstances.

17         Given the above, the parties stipulate to the following briefing schedule for this matter,

18   which is agreeable with the Probation Officer in the case. (The final PSR previously disclosed

19   to the parties and the Court):

20                  October 7, 2019: formal objections to the PSR filed with the Court
                    October 28, 2019: sentencing memoranda and replies to formal objections filed
21
                    with the Court
22

23

24

25
                                                                                                        2
26
 1        The parties therefore request that this matter be continued to November 4, 2019 at 9:00

 2   a.m. for sentencing and that the above briefing schedule be set. (All the above dates are

 3   agreeable to the Probation Officer in the case).

 4

 5        SO STIPULATED:

 6
     Dated: September 18, 2019                            _____________/s/_____________
 7                                                        Paul Wolf
                                                          Adam Pennella
 8                                                        Counsel for Sandra Haar

 9
     Dated: September 18, 2019                            MCGREGOR SCOTT
10                                                        UNITED STATES ATTORNEY

11
                                                          _____________/s/_____________
12                                                        Lee Bickley
                                                          Assistant United States Attorney
13
     NO FURTHER CONTINUANCES as a result of this grant.
14

15   IT IS SO ORDERED.

16      Dated:     September 18, 2019                      /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
17

18

19

20

21

22

23

24

25
                                                                                                    3
26
